Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The Examiner acknowledges the Applicant’s response and declaration supporting the amendment. Applicants argue on page 9 of the remarks that the Applicant’s specification provides experimentally-derived data, summarized in Table 2 (at page 25 in the specification; reproduced below) and in drawing Figure 1, which demonstrates that utilization in the dehydration reaction of an aluminum oxide catalyst having an average pore diameter of 12.5 nm or more and 20.0 nm or less (Examples 1 to 6) provides a short reaction time to reach 100% conversion of the raw material alcohol provides a low yield of the dimer by-product provides excellent reactivity, and suppresses by-product formation - as compared with utilization in the dehydration reaction of an aluminum oxide catalyst having an average pore diameter of less than 12.5 nm (Comparative Examples 1 to 5). 
The Examiner further acknowledges that Takada ‘914 suggests an average pore size range of preferably 9 nm to 15 nm (column 5 lines 15 and 20). The Examples in Takada ‘914 comprise catalyst with an average pore size of 11.7 nm – 12.0. The comparative examples also have about an 11.9 nm average pore size and performed worse for olefin content and reaction time based on Table 1. Thus, Takada ‘914 does not disclose or suggest a criticality of an average pore size range between 12.5 nm and 20.0 nm, comparatively larger pore sizes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772